! Hogan Lovells US LLP

H : 875 Third Avenue
ag New York, NY 10022
ogan. | T +1212 918 3000
Lovells. F +1 212 918 3100

www. hoganiovells.com

May 9, 2019

By ECF and Hand Delivery

The Honorable Colleen McMahon

Chief Judge, United States District Court, Southern District of New York
500 Pearl Street, Room 2550

New York, New York 10007

Re: Espiritu Santo Holdings, LP v. Libero Partners, LP and Espiritu Santo Technologies,
ELC, No. 19 Civ. 3930 (CM)

Dear Chief Judge McMahon:

Please find enclosed a courtesy copy of Petitioner Espiritu Santo Holdings, LP’s
Supplemental Memorandum of Law in Support of its Emergency Motion for a Preliminary
Injunction and Temporary Restraining Order in Aid of Arbitration, and the exhibits thereto.

Respectfully submitted,

g {im -
win. ling
Benjamin A. Fleming

T: +1 212 918 3283
benjamin. fleming@hoganlovells.com

cc: Respondents (via email)

Hogan Lovells US LLP is a limited liability parinership registered in the District cf Columbia. Hogan Lovells refers to the intemationat legal practice comprising Hogan Lovells
US LLP, Hogan Lovetls Intemational LLP, Hogan Lovells Worldwide Group (a Swiss Verein), and their affiliated businesses with offices in: Abu Dhabi Alicante Amsterdam
Baltimore Beijing Gerlin Brussels Caracas Cotorado Springs Denver Dubai Dusseldorf Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston
Londen Los Angeles Madrid Miami Milan Moscow Munich New York Norther Virginia Paris Philadelphia Prague Rome San Francisco Shanghai Silicon
Valley Singapore Tokyo Ulaanbaatar Warsaw Washingion DC Associated offices: Budapest Jeddah Riyadh Zagreb
